      Case 2:18-cv-04949-BWA-JCW Document 21 Filed 03/01/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 ASHLEY CHOUEST, INDIVIDUALLY AND                                CIVIL ACTION
 ON BEHALF OF HER MINOR CHILDREN,
 L.J.B., III, L.B., and L.B.                                     NO. 18-4949

 VERSUS                                                          SECTION M (2)

 CIGNA INSURANCE COMPANY



                                   ORDER OF DISMISSAL

        The Court having been advised by the United States Magistrate Judge that all of the

parties to this action have firmly agreed upon a compromise in this matter,

        IT IS ORDERED that the action be and it is hereby dismissed without costs and without

prejudice to the right, upon good cause shown, to reopen the action or seek summary judgment

enforcing the compromise if the settlement is not consummated within a reasonable time. The

Court retains jurisdiction for all purposes, including enforcing the settlement agreement entered

into by the parties.

        COUNSEL ARE REMINDED that, if witnesses have been subpoenaed, EVERY

WITNESS MUST be notified by counsel not to appear.

        New Orleans, Louisiana, this 1st day of March, 2019.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
